Examiner’s Response to Amendments
The Amendment filed 10/13/2021 has been entered. Claims 12-14, 16-21 and 23-24 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 9/2/2021.

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 10/13/2021 could either not be found or was not suggested in the prior art of record. With respect to claim 12, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of determining with the control circuit a characteristic of the fluid based on the sensor signals; wherein determining the characteristic of the fluid comprises determining at least one of brand of a nutritional liquid and brand name of the nutritional liquid, as recited in claim 12; in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2012/0078196 to Fournie et al. which discloses a method for operating an enteral feeding pump (flow control apparatus 12) to deliver fluid through a pump set (administration/feeding set 10), the method comprising adjusting operation of a pumping device (rotor 26) of the enteral feeding pump (flow control apparatus 12) based on a characteristic of the fluid (paragraph 51 discloses how sensor 17 can detect the presences of one or more identification member 56 on the feeding set 10. The identification members 56 identify the type of functional configuration needed for the administration set 10 (paragraph 54). Paragraph 61 further discloses that the software of the system identifies the functional configuration of the feeding set 10, and that this software not only detects that the administration feeding set 10 is loaded, but also determines and displays the functional configuration of the administration feeding set 10, such as feeding, flushing, or re-certification. The fact that the nutritional liquid is for the purpose of feeding is a characteristic of the nutritional liquid associated with the particular feeding set) determined by a control circuit (microprocessor 37) that received sensor signals from a sensor (sensor 17, paragraph 52) positioned to sense information from the pump set (presences of one or more identification member 56 on the feeding set 10, paragraph 54), whereby the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 


/AMBER R STILES/Primary Examiner, Art Unit 3783